DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent application 16392147and US Patent No. 11,243,145 and 10,955,318 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments 
Applicant’s arguments and amendments filed on 06/16/2022, with respect to claims 1-26 have been fully considered and persuasive. Due to the current amendment to the Abstract, the Objection to Specification is withdrawn. Due to submission of acceptable Terminal Disclaimer, which is approved, the rejections addressed in the previous office action has been withdrawn. Due to the current amendment to the Claims, the rejections under 35 U.S.C.112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-26 are allowed.

Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method for determining and classifying by type aircraft air contaminants, the method comprising, in combination with the other recited steps, (j) determining a target level for the signal magnitude, and continuously repeating (b)-(i) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target level; (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path.

With regard to Claim 2, the prior arts of the record do not teach or fairly suggest a method for determining and classifying by type aircraft air contaminants, the method comprising, in combination with the other recited steps, (k) determining a target level for the signal magnitude, and continuously repeating (d)-(j) and measuring response signal magnitudes and adjusting the first sample portion flow rate and/or the first sample portion flow duration such that the first sample portion flow rate and/or the first sample portion flow duration is increased when the signal magnitude of either (iv) an average of the previously measured signal magnitudes by the gravimetric sensors near the first aircraft contaminant collector and near second aircraft contaminant collector; or (v) the previously measured signal magnitude by the gravimetric sensor near the first aircraft contaminant collector; or  (vi) the previously measured signal magnitude by the gravimetric sensor near the second aircraft contaminant collector is lower than a target level, by an amount proportionate to how much lower the measured signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when the measured signal magnitude of either (vii) the average of the previously measured signal magnitudes by the gravimetric sensors near the first aircraft contaminant collector and near the second aircraft contaminant collector; or (viii) the previously measured signal magnitude by the gravimetric sensor near the first aircraft contaminant collector; or (ix) the previously measured signal magnitude by the gravimetric sensor near the second aircraft contaminant collector is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target level.  

With regard to Claim 3, the prior arts of the record do not teach or fairly suggest a method for determining and classifying by type aircraft air contaminants, the method comprising, in combination with the other recited steps, continuously repeating (b)-(i) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the lower  threshold, to a next pre-determined higher sensitivity level, to maintain the signal magnitude between the upper threshold and the lower threshold, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the upper threshold, to a next pre-determined lower sensitivity level, to maintain the signal magnitude between the upper threshold and the lower threshold; (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path.

With regard to Claim 4, the prior arts of the record do not teach or fairly suggest a method for determining and classifying by type aircraft air contaminants, the method comprising, in combination with the other recited steps, measuring response signal magnitudes and adjusting the first sample portion flow rate and/or the first sample portion flow duration such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude of either (iv) an average of the previously measured signal magnitudes by the gravimetric sensors near the first aircraft contaminant collector and near the second aircraft contaminant collector; or (v) the previously measured signal magnitude by the gravimetric sensor near first aircraft contaminant collector; or (vi) the previously measured signal magnitude by the gravimetric sensor near the second aircraft contaminant collector is lower than the lower threshold, to a next pre-determined higher sensitivity level, to maintain the signal magnitude at between the lower threshold and the upper threshold; and the first sample portion flow rate and/or the first sample portion flow duration is decreased when the measured signal magnitude of either (vii) the average of the previously measured signal magnitudes by the gravimetric sensors near the first aircraft contaminant collector and near the second aircraft contaminant collector; or (viii) the previously measured signal magnitude by the gravimetric sensor near first aircraft contaminant collector; or (ix) the previously measured signal magnitude by the gravimetric sensor near the second aircraft contaminant collector is higher than the upper threshold, to a next pre-determined lower sensitivity level, to maintain the signal magnitude to maintain the signal magnitude between the upper threshold and the lower threshold.  
With regard to Claim 10, the prior arts of the record do not teach or fairly suggest an aircraft air contaminant analyzer comprising, in combination with the other recited elements, (j) a processor configured: to execute the air contaminant recognition program, the contaminant recognition program including a module configured to classify the air contaminant by type, and to measure response signal magnitudes from the proportionate resonant frequency response generated by the gravimetric sensor, and a module programmed to use the calibration data for comparison with the signal magnitude to calculate air contaminant concentration; and, to execute a sensitivity control program, the sensitivity control program including a module configured to maintain the signal magnitude at a predetermined target level or within a predetermined upper threshold and a predetermined lower threshold, by controlling the first valve, the second valve, and/or the third valve and/or the pump to: increase first sample flow rates and/or first sample flow durations when the signal magnitude is less than the predetermined target level or the predetermined lower threshold; decrease the first sample flow rates and/or the first sample flow durations when the proportionate resonant frequency response is greater than the predetermined target level or the predetermined upper threshold.  

Claims 5-9 and 11-26 are allowed by virtue of their dependence from Claims 1-4 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861